Case 3:17-cv-01112-JLS-NLS Document 115-5 Filed 07/08/19 PageID.4980 Page 1 of 11




                           EXHIBIT 13
         (REDACTED ­ PUBLIC VERSION)
                       Case 3:17-cv-01112-JLS-NLS Document 115-5 Filed 07/08/19 PageID.4981 Page 2 of 11

CALIFORNIA CITY CORRECTIONAL FAC

           Print Date: 08/29/2018 12:06:42PM   INMATE PAY   From: 08/01/2013 To: 08/29/2018
                                               TRANSACTIONS
AGENCY #   NAME                                RECEIPT #    DEPOSIT FROM                   AMOUNT DESCRIPTION                   DATE
IMMIGRATION AND CUSTOMS ENFORCEMENT
                                               329919016     G-UNIT ORD 09/26/2013          $1.00   JOB PAY - NONREIMBURSABLE   09/27/2013
                                               329900725     G UNIT ORDERLY 9-25-13         $1.00   JOB PAY - NONREIMBURSABLE   09/30/2013
                                               329921337     G-UNIT ORD 09/27/2013          $1.00   JOB PAY - NONREIMBURSABLE   09/30/2013
                                               329922250     G UNIT ORDERLY 9-28-13         $1.00   JOB PAY - NONREIMBURSABLE   09/30/2013
                                               329926706     G UNIT ORDERLY 9-29-13         $1.00   JOB PAY - NONREIMBURSABLE   10/01/2013
                                               329936417     G UNIT ORDERLY 9-30-13         $1.00   JOB PAY - NONREIMBURSABLE   10/01/2013
                                               329952001     G UNIT ORDERLY 10-1-13         $1.00   JOB PAY - NONREIMBURSABLE   10/03/2013
                                               329968370     G UNIT ORDERLY 10-2-13         $1.00   JOB PAY - NONREIMBURSABLE   10/03/2013
                                               329997884     G-Unit Ord 10/03/2013          $1.00   JOB PAY - NONREIMBURSABLE   10/07/2013
                                               330000088     G-unit ord 10/04/2013          $1.00   JOB PAY - NONREIMBURSABLE   10/07/2013
                                               330000499     G UNIT ORD 10-05-2013          $1.00   JOB PAY - NONREIMBURSABLE   10/07/2013
                                               330020461     G UNIT ORDERLY 10-7-13         $1.00   JOB PAY - NONREIMBURSABLE   10/08/2013
                                               330005998     G UNIT ORDERLY 10-6-13         $1.00   JOB PAY - NONREIMBURSABLE   10/09/2013
                                               330052550     G UNIT ORDERLY 10-9-13         $1.00   JOB PAY - NONREIMBURSABLE   10/10/2013
                                               330086183     UNT ORD G 10/10/2013           $1.00   JOB PAY - NONREIMBURSABLE   10/14/2013
                                               330086336     G-UNIT ORD 10-08-2013          $1.00   JOB PAY - NONREIMBURSABLE   10/14/2013
                                               330086488     G-UNIT ORD 10/11/2013          $1.00   JOB PAY - NONREIMBURSABLE   10/14/2013
                                               330092085     G UNIT ORDERLY 10-13-13        $1.00   JOB PAY - NONREIMBURSABLE   10/14/2013
                                               330098818     G UNIT ORDERLY 10-12-13        $1.00   JOB PAY - NONREIMBURSABLE   10/14/2013
                                               330106109     G UNIT ORDERLY 10-14-13        $1.00   JOB PAY - NONREIMBURSABLE   10/15/2013
                                               330119643     G UNIT ORDERLY 10-15-13        $1.00   JOB PAY - NONREIMBURSABLE   10/16/2013
                                               330134521     G UNIT ORDERLY 10-16-13        $1.00   JOB PAY - NONREIMBURSABLE   10/17/2013
                                               330152122     G UNIT ORD 10/17/2013          $1.00   JOB PAY - NONREIMBURSABLE   10/18/2013
                                               330187131     10-22-2013 CLEANING CREW       $1.00   JOB PAY - NONREIMBURSABLE   10/22/2013
                                               330180058     G UNIT ORDERLY 10-21-13        $1.00   JOB PAY - NONREIMBURSABLE   10/23/2013
                                               330192302     G UNIT ORDERLY10-22-13         $1.00   JOB PAY - NONREIMBURSABLE   10/23/2013
                                               330204444     G UNIT ORDERLY 10-23-13        $1.00   JOB PAY - NONREIMBURSABLE   10/24/2013
                                               330212801     10-23-2013 CLEANING CREW       $1.00   JOB PAY - NONREIMBURSABLE   10/24/2013
                                               330239315     10-25-13 K UNIT                $1.00   JOB PAY - NONREIMBURSABLE   10/29/2013
                                               330159677     G UNIT ORD 10/18/13            $1.00   JOB PAY - NONREIMBURSABLE   10/21/2013
                                               330161746     G UNIT ORDERLY 10-19-13        $1.00   JOB PAY - NONREIMBURSABLE   10/21/2013
                                               330165333     G UNIT ORDERLY 10-20-13        $1.00   JOB PAY - NONREIMBURSABLE   10/21/2013
                                               330239684     10-26-13 K UNIT                $1.00   JOB PAY - NONREIMBURSABLE   10/29/2013
                                               330240052     10-27-13 K UNIT                $1.00   JOB PAY - NONREIMBURSABLE   10/29/2013


     Excerpts of CCOG00009314.xls                                   1                                                  CONFIDENTIAL


                                                           Exhibit 13 - Page 144
                      Case 3:17-cv-01112-JLS-NLS Document 115-5 Filed 07/08/19 PageID.4982 Page 3 of 11
AGENCY #   NAME                           RECEIPT #     DEPOSIT FROM                AMOUNT     DESCRIPTION                 DATE
                                          330252345     K UNIT ORDERLY 10-28-13        $1.00   JOB PAY - NONREIMBURSABLE   10/29/2013
                                          330271735     10-30-13 K UNIT                $1.00   JOB PAY - NONREIMBURSABLE   11/01/2013
                                          330282258     K UNIT ORDERLY 10-31-13        $1.00   JOB PAY - NONREIMBURSABLE   11/04/2013
                                          330282412     K UNIT ORDERLY 10-29-13        $1.00   JOB PAY - NONREIMBURSABLE   11/04/2013
                                          330302144     K UNIT ORDERLY 11-1-13         $1.00   JOB PAY - NONREIMBURSABLE   11/04/2013
                                          330301908     K UNIT ORDERLY 11-2-13         $1.00   JOB PAY - NONREIMBURSABLE   11/04/2013
                                          330301624     K UNIT ORDERLY 11-3-13         $1.00   JOB PAY - NONREIMBURSABLE   11/04/2013
                                          330320738     K UNIT ORDERLY 11-4-13         $1.00   JOB PAY - NONREIMBURSABLE   11/05/2013
                                          330328100     SECOND JOB                     $1.00   JOB PAY - NONREIMBURSABLE   11/06/2013
                                          330351714     K UNIT ORDERLY 11-5-13         $1.00   JOB PAY - NONREIMBURSABLE   11/08/2013
                                          330367868     K UNIT ORDERLY 11-7-13         $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330385683     K UNIT ORDERLY 11-8-13         $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330385794     K UNIT ORDERLY 11-9-13         $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330385903     K UNIT ORDERLY 11-10-13        $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330397044     K UNIT ORDERLY 11-11-13        $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330398602     R&D ORD / PAY 12 NOV 2013      $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330413761     K UNIT ORDERLY 11-12-13        $1.00   JOB PAY - NONREIMBURSABLE   11/14/2013
                                          330432263     K UNIT ORDERLY 11-13-13        $1.00   JOB PAY - NONREIMBURSABLE   11/15/2013
                                          330468416     K UNIT 11/15/13                $1.00   JOB PAY - NONREIMBURSABLE   11/18/2013
                                          330468491     K UNIT 11/14/13                $1.00   JOB PAY - NONREIMBURSABLE   11/18/2013
                                          330468709     K UNIT 11/16/13                $1.00   JOB PAY - NONREIMBURSABLE   11/18/2013
                                          330489113     K UNIT ORDERLY 11-18-13        $1.00   JOB PAY - NONREIMBURSABLE   11/20/2013
                                          330489138     K UNIT ORDERLY 11-19-13        $1.00   JOB PAY - NONREIMBURSABLE   11/20/2013
                                          330498902     K UNIT ORDERLY 11-20-13        $1.00   JOB PAY - NONREIMBURSABLE   11/21/2013
                                          330385155     11-10-13 H UNIT                $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330384726     11-8-13 H UNIT                 $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330385032     11-9-13 H UNIT                 $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330396629     11-11-13 H UNIT                $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330413457     11-12-13 H UNIT                $1.00   JOB PAY - NONREIMBURSABLE   11/14/2013
                                          330431633     11-13-13 H UNIT                $1.00   JOB PAY - NONREIMBURSABLE   11/15/2013
                                          330467245     H UNIT 11/14/13                $1.00   JOB PAY - NONREIMBURSABLE   11/18/2013
                                          330481233     11-14-13 H UNIT                $1.00   JOB PAY - NONREIMBURSABLE   11/20/2013
                                          330481522     11-15-13 H UNIT                $1.00   JOB PAY - NONREIMBURSABLE   11/20/2013
                                          330481539     11-16-13 H UNIT                $1.00   JOB PAY - NONREIMBURSABLE   11/20/2013
                                          330481697     11-17-13 H UNIT                $1.00   JOB PAY - NONREIMBURSABLE   11/20/2013
                                          330481787     11-18-13 H UNIT                $1.00   JOB PAY - NONREIMBURSABLE   11/20/2013
                                          330494994     11-19-13 H UNIT                $1.00   JOB PAY - NONREIMBURSABLE   11/20/2013
                                          330507714     11-20-13 H UNIT                $1.00   JOB PAY - NONREIMBURSABLE   11/21/2013
                                          329413805     08-11-2013 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   08/12/2013
                                          329430028     08/12/13 K UNIT                $1.00   JOB PAY - NONREIMBURSABLE   08/13/2013


     Excerpts of CCOG00009314.xls                              2                                                  CONFIDENTIAL


                                                      Exhibit 13 - Page 145
                      Case 3:17-cv-01112-JLS-NLS Document 115-5 Filed 07/08/19 PageID.4983 Page 4 of 11
AGENCY #   NAME                           RECEIPT #     DEPOSIT FROM             AMOUNT     DESCRIPTION                 DATE
                                          329445529     08-13-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/14/2013
                                          329461591     08/14/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/15/2013
                                          329488068     K-UNIT ORD 08-16-2013       $1.00   JOB PAY - NONREIMBURSABLE   08/19/2013
                                          329507368     08/17/2013 K UNIT           $1.00   JOB PAY - NONREIMBURSABLE   08/20/2013
                                          329507808     08/18/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/20/2013
                                          329521959     08/19/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/21/2013
                                          329522322     08/20/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/21/2013
                                          329531600     08/21/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/22/2013
                                          329553528     K UNIT ORD 08/22/13         $1.00   JOB PAY - NONREIMBURSABLE   08/23/2013
                                          329602368     08-23-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/29/2013
                                          329605350     K UNIT ORDERLY 8-28-13      $1.00   JOB PAY - NONREIMBURSABLE   08/29/2013
                                          329604810     08-27-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/29/2013
                                          329619519     K-UNIT ORD 08/29/2013       $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329619573     K-UNIT ORD 08/30/2013       $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329641316     09/02/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329634411     8/31/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329634800     9/01/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329650882     09/03/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/05/2013
                                          329667564     09/04/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/05/2013
                                          329695007     K-UNIT ORD 9-05-13          $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013
                                          329698515     K-UNIT ORD 09-06-2013       $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013
                                          329699588     09/07/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013
                                          329711654     09/08/13 KUNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/10/2013
                                          329720739     09/09/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/10/2013
                                          329751225     09/10/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/12/2013
                                          329753910     9/11/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/13/2013
                                          329783759     k-unit ord 09-13-2013       $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329784870     9/14/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329781714     K-UNIT ORD 09/12/2013       $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329789241     09/15/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329803261     09-16-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/17/2013
                                          329829542     09-18-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/20/2013
                                          329854666     K UNIT ORD 09/20/13         $1.00   JOB PAY - NONREIMBURSABLE   09/23/2013
                                          329875562     09-23-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/24/2013
                                          329874871     09/21/2013 K UNIT           $1.00   JOB PAY - NONREIMBURSABLE   09/24/2013
                                          329892423     K-UNIT ORD 09/19/13         $1.00   JOB PAY - NONREIMBURSABLE   09/25/2013
                                          329407791     G UNIT ORD 08/09/2013       $1.00   JOB PAY - NONREIMBURSABLE   08/12/2013
                                          329286292     G UNIT ORDERLY 7-29-13      $1.00   JOB PAY - NONREIMBURSABLE   08/01/2013
                                          329286420     G UNIT ORDERLY 7-30-13      $1.00   JOB PAY - NONREIMBURSABLE   08/01/2013
                                          329294063     G UNIT ORDERLY 7-31-13      $1.00   JOB PAY - NONREIMBURSABLE   08/01/2013


     Excerpts of CCOG00009314.xls                              3                                               CONFIDENTIAL


                                                      Exhibit 13 - Page 146
                      Case 3:17-cv-01112-JLS-NLS Document 115-5 Filed 07/08/19 PageID.4984 Page 5 of 11
AGENCY #   NAME                           RECEIPT #     DEPOSIT FROM              AMOUNT     DESCRIPTION                 DATE
                                          329323756     G UNIT ORDERLY 8-2-13        $1.00   JOB PAY - NONREIMBURSABLE   08/05/2013
                                          329323845     G UNIT ORDERLY 8-3-13        $1.00   JOB PAY - NONREIMBURSABLE   08/05/2013
                                          329323662     G UNIT ORDERLY 8-1-13        $1.00   JOB PAY - NONREIMBURSABLE   08/05/2013
                                          329259135     G UNIT ORDERLY 7-28-13       $1.00   JOB PAY - NONREIMBURSABLE   08/09/2013
                                          329375098     G UNIT ORDERLY 8-7-13        $1.00   JOB PAY - NONREIMBURSABLE   08/09/2013
                                          329328023     G UNIT ORDERLY 8-4-13        $1.00   JOB PAY - NONREIMBURSABLE   08/05/2013
                                          329393575     G UNIT ORD 08/08/2013        $1.00   JOB PAY - NONREIMBURSABLE   08/12/2013
                                          329344651     G UNIT ORDERLY 8-5-13        $1.00   JOB PAY - NONREIMBURSABLE   08/07/2013
                                          329349083     Unit Maint. 07/28/13         $1.00   JOB PAY - NONREIMBURSABLE   08/07/2013
                                          329360580     G UNIT ORDERLY 8-6-13        $1.00   JOB PAY - NONREIMBURSABLE   08/08/2013
                                          329432028     G UNIT ORD 08/10/13          $1.00   JOB PAY - NONREIMBURSABLE   08/13/2013
                                          329432219     G UNIT ORD 08/11/13          $1.00   JOB PAY - NONREIMBURSABLE   08/13/2013
                                          329457738     8/12/2013 G UNIT ORD         $1.00   JOB PAY - NONREIMBURSABLE   08/15/2013
                                          329457816     8/13/2013 G UNIT ORD         $1.00   JOB PAY - NONREIMBURSABLE   08/15/2013
                                          329489142     G UNIT ORDERLY 8-17-13       $1.00   JOB PAY - NONREIMBURSABLE   08/19/2013
                                          329472494     8/14/13 G UNIT ORD           $1.00   JOB PAY - NONREIMBURSABLE   08/16/2013
                                          329481011     G UNIT ORD 08/15/2013        $1.00   JOB PAY - NONREIMBURSABLE   08/16/2013
                                          329487030     G UNIT ORD 08/16/2013        $1.00   JOB PAY - NONREIMBURSABLE   08/19/2013
                                          329494818     G UNIT ORDERLY 8-18-13       $1.00   JOB PAY - NONREIMBURSABLE   08/20/2013
                                          329508015     G UNIT ORDERLY 8-19-13       $1.00   JOB PAY - NONREIMBURSABLE   08/20/2013
                                          329521979      G UNIT ORDERLY 8-20-13      $1.00   JOB PAY - NONREIMBURSABLE   08/21/2013
                                          329532157     G UNIT ORDERLY 8-21-13       $1.00   JOB PAY - NONREIMBURSABLE   08/23/2013
                                          329548920     G UNIT ORD 08/22/13          $1.00   JOB PAY - NONREIMBURSABLE   08/23/2013
                                          329559561     G UNIT ORDERLY 8-23-13       $1.00   JOB PAY - NONREIMBURSABLE   08/26/2013
                                          329559648      G UNIT ORDERLY 8-24-13      $1.00   JOB PAY - NONREIMBURSABLE   08/26/2013
                                          329563504     G UNIT ORDERLY 8-25-13       $1.00   JOB PAY - NONREIMBURSABLE   08/26/2013
                                          329577316     G UNIT ORDERLY 8-26-13       $1.00   JOB PAY - NONREIMBURSABLE   08/28/2013
                                          329590516     G UNIT ORDERLY 8-27-13       $1.00   JOB PAY - NONREIMBURSABLE   08/28/2013
                                          329602334     G UNIT ORDERLY 8-28-13       $1.00   JOB PAY - NONREIMBURSABLE   08/29/2013
                                          329624192     G UNIT ORDERLY 9-1-13        $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329619345     G UNIT ORDERLY 8-29-13       $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329619265     G UNIT ORDERLY 8-30-13       $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329620820     G UNIT ORDERLY 8-31-13       $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329633776     G UNIT ORDELY 9-2-13         $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329651161     G UNIT ORDERLY 9-3-13        $1.00   JOB PAY - NONREIMBURSABLE   09/04/2013
                                          329667999     G UNIT ORDERLY 9-4-13        $1.00   JOB PAY - NONREIMBURSABLE   09/06/2013
                                          329703222     G UNIT ORDERLY 9-8-13        $1.00   JOB PAY - NONREIMBURSABLE   09/10/2013
                                          329720828     G UNIT ORDERLY 9-9-13        $1.00   JOB PAY - NONREIMBURSABLE   09/10/2013
                                          329771663     G UNIT ORD 09/10/13          $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329695056     G UNIT ORD 09/05/13          $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013


     Excerpts of CCOG00009314.xls                              4                                                CONFIDENTIAL


                                                      Exhibit 13 - Page 147
                      Case 3:17-cv-01112-JLS-NLS Document 115-5 Filed 07/08/19 PageID.4985 Page 6 of 11
AGENCY #   NAME                           RECEIPT #     DEPOSIT FROM              AMOUNT     DESCRIPTION                 DATE
                                          329698050     G UNIT ORD 09/06/13          $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013
                                          329699596     G UNIT ORDERLY 9-7-13        $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013
                                          329786259     G UNIT ORDERLY 9-13-13       $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329779255     G UNIT ORD 09/11/13          $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329783075     G UNIT ORD 09/12/13          $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329789860     G UNIT ORDERLY 9-14-13       $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329790052     G UNIT ORDERLY 9-15-13       $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329803128     G UNIT ORDERLY 9-16-13       $1.00   JOB PAY - NONREIMBURSABLE   09/17/2013
                                          329816666     G UNIT ORDERLY 9-17-13       $1.00   JOB PAY - NONREIMBURSABLE   09/19/2013
                                          329829434     G UNIT ORDERLY 9-18-13       $1.00   JOB PAY - NONREIMBURSABLE   09/20/2013
                                          329851554     G UNIT ORD 09/19/13          $1.00   JOB PAY - NONREIMBURSABLE   09/23/2013
                                          329856526     G UNIT ORDERLY 9-21-13       $1.00   JOB PAY - NONREIMBURSABLE   09/23/2013
                                          329860717     G UNIT ORDERLY 9-22-13       $1.00   JOB PAY - NONREIMBURSABLE   09/23/2013
                                          329855098     G UNIT ORD 09/20/13          $1.00   JOB PAY - NONREIMBURSABLE   09/24/2013
                                          329888201     G UNIT ORDERLY 9-23-13       $1.00   JOB PAY - NONREIMBURSABLE   09/25/2013
                                          329888608     G UNIT ORDERLY 9-24-13       $1.00   JOB PAY - NONREIMBURSABLE   09/25/2013
                                          329919045     G-UNIT ORD 09/26/2013        $1.00   JOB PAY - NONREIMBURSABLE   09/27/2013
                                          329900625     G UNIT ORDERLY 9-25-13       $1.00   JOB PAY - NONREIMBURSABLE   09/30/2013
                                          329921361     G-UNIT ORD 09/27/2013        $1.00   JOB PAY - NONREIMBURSABLE   09/30/2013
                                          329922235     G UNIT ORDERLY 9-28-13       $1.00   JOB PAY - NONREIMBURSABLE   09/30/2013
                                          329926792     G UNIT ORDERLY 9-29-13       $1.00   JOB PAY - NONREIMBURSABLE   10/01/2013
                                          329936800     G UNIT ORDERLY 9-30-13       $1.00   JOB PAY - NONREIMBURSABLE   10/01/2013
                                          329951924     G UNIT ORDERLY 10-1-13       $1.00   JOB PAY - NONREIMBURSABLE   10/03/2013
                                          329968590     G UNIT ORDERLY 10-2-13       $1.00   JOB PAY - NONREIMBURSABLE   10/03/2013
                                          329997988     G-Unit Ord 10/03/2013        $1.00   JOB PAY - NONREIMBURSABLE   10/07/2013
                                          330000121     G-unit ord 10/04/2013        $1.00   JOB PAY - NONREIMBURSABLE   10/07/2013
                                          330000521     G UNIT ORD 10-05-2013        $1.00   JOB PAY - NONREIMBURSABLE   10/07/2013
                                          330020569     G UNIT ORDERLY 10-7-13       $1.00   JOB PAY - NONREIMBURSABLE   10/08/2013
                                          330006138     G UNIT ORDERLY 10-6-13       $1.00   JOB PAY - NONREIMBURSABLE   10/09/2013
                                          330052719     G UNIT ORDERLY 10-9-13       $1.00   JOB PAY - NONREIMBURSABLE   10/10/2013
                                          330086295     UNT ORD G 10/10/2013         $1.00   JOB PAY - NONREIMBURSABLE   10/14/2013
                                          330086397     G-UNIT ORD 10-08-2013        $1.00   JOB PAY - NONREIMBURSABLE   10/14/2013
                                          330086520     G-UNIT ORD 10/11/2013        $1.00   JOB PAY - NONREIMBURSABLE   10/14/2013
                                          330092039     G UNIT ORDERLY 10-13-13      $1.00   JOB PAY - NONREIMBURSABLE   10/14/2013
                                          330098925     G UNIT ORDERLY 10-12-13      $1.00   JOB PAY - NONREIMBURSABLE   10/14/2013
                                          330106059     G UNIT ORDERLY 10-14-13      $1.00   JOB PAY - NONREIMBURSABLE   10/15/2013
                                          330119553     G UNIT ORDERLY 10-15-13      $1.00   JOB PAY - NONREIMBURSABLE   10/16/2013
                                          330134853     G UNIT ORDERLY 10-16-13      $1.00   JOB PAY - NONREIMBURSABLE   10/17/2013
                                          330152255     G UNIT ORD 10/17/2013        $1.00   JOB PAY - NONREIMBURSABLE   10/18/2013
                                          330180216     G UNIT ORDERLY 10-21-13      $1.00   JOB PAY - NONREIMBURSABLE   10/23/2013


     Excerpts of CCOG00009314.xls                              5                                                CONFIDENTIAL


                                                      Exhibit 13 - Page 148
                      Case 3:17-cv-01112-JLS-NLS Document 115-5 Filed 07/08/19 PageID.4986 Page 7 of 11
AGENCY #   NAME                           RECEIPT #     DEPOSIT FROM              AMOUNT     DESCRIPTION                 DATE
                                          330204384     G UNIT ORDERLY 10-23-13      $1.00   JOB PAY - NONREIMBURSABLE   10/24/2013
                                          330240199     10-27-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   10/29/2013
                                          330159715     G UNIT ORD 10/18/13          $1.00   JOB PAY - NONREIMBURSABLE   10/21/2013
                                          330161730     G UNIT ORDERLY 10-19-13      $1.00   JOB PAY - NONREIMBURSABLE   10/21/2013
                                          330165405     G UNIT ORDERLY 10-20-13      $1.00   JOB PAY - NONREIMBURSABLE   10/21/2013
                                          330239822     10-26-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   10/29/2013
                                          330192474     G UNIT ORDERLY10-22-13       $1.00   JOB PAY - NONREIMBURSABLE   10/23/2013
                                          330252473     K UNIT ORDERLY 10-28-13      $1.00   JOB PAY - NONREIMBURSABLE   10/29/2013
                                          330271863     10-30-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   11/01/2013
                                          330282217     K UNIT ORDERLY 10-31-13      $1.00   JOB PAY - NONREIMBURSABLE   11/04/2013
                                          330302047     K UNIT ORDERLY 11-1-13       $1.00   JOB PAY - NONREIMBURSABLE   11/04/2013
                                          330301825     K UNIT ORDERLY 11-2-13       $1.00   JOB PAY - NONREIMBURSABLE   11/04/2013
                                          330320655     K UNIT ORDERLY 11-4-13       $1.00   JOB PAY - NONREIMBURSABLE   11/05/2013
                                          330351353     K UNIT ORDERLY 11-5-13       $1.00   JOB PAY - NONREIMBURSABLE   11/08/2013
                                          330367641     K UNIT ORDERLY 11-7-13       $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330385256     K UNIT ORDERLY 11-8-13       $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330282512     K UNIT ORDERLY 10-29-13      $1.00   JOB PAY - NONREIMBURSABLE   11/04/2013
                                          330301556     K UNIT ORDERLY 11-3-13       $1.00   JOB PAY - NONREIMBURSABLE   11/04/2013
                                          330351898     K UNIT ORDERLY 11-6-13       $1.00   JOB PAY - NONREIMBURSABLE   11/08/2013
                                          330385758     K UNIT ORDERLY 11-9-13       $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330385865     K UNIT ORDERLY 11-10-13      $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330396878     K UNIT ORDERLY 11-11-13      $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                          330413638     K UNIT ORDERLY 11-12-13      $1.00   JOB PAY - NONREIMBURSABLE   11/14/2013
                                          330432684     K UNIT ORDERLY 11-13-13      $1.00   JOB PAY - NONREIMBURSABLE   11/15/2013
                                          330451664     K UNIT 11/14/13              $1.00   JOB PAY - NONREIMBURSABLE   11/15/2013
                                          330451731     K UNIT 11/14/13              $1.00   JOB PAY - NONREIMBURSABLE   11/15/2013
                                          330467636     R&D 11/16/13                 $1.00   JOB PAY - NONREIMBURSABLE   11/18/2013
                                          330468288     K UNIT 11/15/13              $1.00   JOB PAY - NONREIMBURSABLE   11/18/2013
                                          330468654     K UNIT 11/14/13              $1.00   JOB PAY - NONREIMBURSABLE   11/18/2013
                                          330468795     K UNIT 11/16/13              $1.00   JOB PAY - NONREIMBURSABLE   11/18/2013
                                          329293993     07/31/2013 K UNIT            $1.00   JOB PAY - NONREIMBURSABLE   08/01/2013
                                          329327644     08/04/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   08/05/2013
                                          329321862     K UNIT ORD 08/02/13          $1.00   JOB PAY - NONREIMBURSABLE   08/05/2013
                                          329323823     08/03/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   08/05/2013
                                          329401887     K-UNIT ORD 08/07/2013        $1.00   JOB PAY - NONREIMBURSABLE   08/12/2013
                                          329402221     K-UNIT ORD 08/08/2013        $1.00   JOB PAY - NONREIMBURSABLE   08/12/2013
                                          329409801     08-09-2013 K UNIT            $1.00   JOB PAY - NONREIMBURSABLE   08/12/2013
                                          329409887     08-10-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   08/12/2013
                                          329361728     08/06/2013 K UNIT            $1.00   JOB PAY - NONREIMBURSABLE   08/08/2013
                                          329413431     08-11-2013 K UNIT            $1.00   JOB PAY - NONREIMBURSABLE   08/12/2013


     Excerpts of CCOG00009314.xls                              6                                                CONFIDENTIAL


                                                      Exhibit 13 - Page 149
                      Case 3:17-cv-01112-JLS-NLS Document 115-5 Filed 07/08/19 PageID.4987 Page 8 of 11
AGENCY #   NAME                           RECEIPT #     DEPOSIT FROM             AMOUNT     DESCRIPTION                 DATE
                                          329445247     08-13-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/14/2013
                                          329484595     K-unit ord 08/15/2013       $1.00   JOB PAY - NONREIMBURSABLE   08/19/2013
                                          329488009     K-UNIT ORD 08-16-2013       $1.00   JOB PAY - NONREIMBURSABLE   08/19/2013
                                          329499568     08/17/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/20/2013
                                          329507481     08/18/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/20/2013
                                          329521722     08/19/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/21/2013
                                          329522097     08/20/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/21/2013
                                          329549425     K UNIT ORD 08/22/13         $1.00   JOB PAY - NONREIMBURSABLE   08/23/2013
                                          329602121     08-23-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/29/2013
                                          329603263     08-27-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/29/2013
                                          329619226     J UNIT ORDERLY 8-30-13      $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329633767     J UNIT ORD 09/01/2013       $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329633909     J UNIT ORD 09/02/13         $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329641997     J UNIT 08/31/13             $1.00   JOB PAY - NONREIMBURSABLE   09/04/2013
                                          329651686     J UNIT ORD 09/03/13         $1.00   JOB PAY - NONREIMBURSABLE   09/05/2013
                                          329666845     J UNIT ORD 09/04/13         $1.00   JOB PAY - NONREIMBURSABLE   09/05/2013
                                          329688392     J UNIT ORD 09/05/13         $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013
                                          329697666     J UNIT ORD 09/06/13         $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013
                                          329700181     09/07/13 J UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013
                                          329722098     J UNIT ORD 09/09/13         $1.00   JOB PAY - NONREIMBURSABLE   09/10/2013
                                          329751198     J UNIT ORD 09/10/13         $1.00   JOB PAY - NONREIMBURSABLE   09/12/2013
                                          329785272     9/14/13 J UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329771169     J UNIT ORD 09/12/13         $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329783150     J UNIT ORD 09/13/13         $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329789312     09/15/13 J UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329803464     J UNIT ORD 09/16/2013       $1.00   JOB PAY - NONREIMBURSABLE   09/17/2013
                                          329321803     H UNIT ORD 08/01/13         $1.00   JOB PAY - NONREIMBURSABLE   08/05/2013
                                          329321816     H UNIT ORD 08/02/13         $1.00   JOB PAY - NONREIMBURSABLE   08/05/2013
                                          329344126     H UNIT ORD 08/03/2013       $1.00   JOB PAY - NONREIMBURSABLE   08/06/2013
                                          329344149     H UNIT 08/04/2013           $1.00   JOB PAY - NONREIMBURSABLE   08/06/2013
                                          329344164     H UNIT ORD 08/05/2013       $1.00   JOB PAY - NONREIMBURSABLE   08/06/2013
                                          329374959     H UNIT ORD 08/06/2013       $1.00   JOB PAY - NONREIMBURSABLE   08/09/2013
                                          329375063     H UNIT ORD 08/07/2013       $1.00   JOB PAY - NONREIMBURSABLE   08/09/2013
                                          329393478     H UNIT ORD 08/08/2013       $1.00   JOB PAY - NONREIMBURSABLE   08/12/2013
                                          329407670     H UNIT ORD 08/09/2013       $1.00   JOB PAY - NONREIMBURSABLE   08/12/2013
                                          329427018     8/11/2013 h unit ord        $1.00   JOB PAY - NONREIMBURSABLE   08/13/2013
                                          329427008     8/10/2013 h unit ord        $1.00   JOB PAY - NONREIMBURSABLE   08/13/2013
                                          329427029     8/12/2013 h unit ord        $1.00   JOB PAY - NONREIMBURSABLE   08/13/2013
                                          329451313     H UNIT ORD 08/13/13         $1.00   JOB PAY - NONREIMBURSABLE   08/14/2013
                                          329460397     H UNIT ORD 08/14/2013       $1.00   JOB PAY - NONREIMBURSABLE   08/16/2013


     Excerpts of CCOG00009314.xls                              7                                               CONFIDENTIAL


                                                      Exhibit 13 - Page 150
                      Case 3:17-cv-01112-JLS-NLS Document 115-5 Filed 07/08/19 PageID.4988 Page 9 of 11
AGENCY #   NAME                           RECEIPT #     DEPOSIT FROM             AMOUNT     DESCRIPTION                 DATE
                                          329478733     H UNIT ORD 08/15/2013       $1.00   JOB PAY - NONREIMBURSABLE   08/16/2013
                                          329487056     H UNIT ORD 08/16/2013       $1.00   JOB PAY - NONREIMBURSABLE   08/19/2013
                                          329508245     H UNIT ORD 08/18/13         $1.00   JOB PAY - NONREIMBURSABLE   08/20/2013
                                          329508157     H UNIT ORD 08/17/2013       $1.00   JOB PAY - NONREIMBURSABLE   08/20/2013
                                          329508374     H UNIT ORD 08/19/13         $1.00   JOB PAY - NONREIMBURSABLE   08/20/2013
                                          329520721     H UNIT ORD 08/20/13         $1.00   JOB PAY - NONREIMBURSABLE   08/21/2013
                                          329534199     H UNIT ORD 08/21/13         $1.00   JOB PAY - NONREIMBURSABLE   08/23/2013
                                          329549091     H UNIT ORD 08/22/13         $1.00   JOB PAY - NONREIMBURSABLE   08/23/2013
                                          329558251     H UNIT ORD 08/23/13         $1.00   JOB PAY - NONREIMBURSABLE   08/26/2013
                                          329568058     08-24-2013 H UNIT           $1.00   JOB PAY - NONREIMBURSABLE   08/28/2013
                                          329568141     08-25-2013 H UNIT           $1.00   JOB PAY - NONREIMBURSABLE   08/28/2013
                                          329600001     H UNIT ORD 8/27/2013        $1.00   JOB PAY - NONREIMBURSABLE   08/29/2013
                                          329599983     H UNIT ORD 8/26/2013        $1.00   JOB PAY - NONREIMBURSABLE   08/29/2013
                                          329614189     J UNIT ORD 08/29/13         $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329602676     J UNIT ORD 08/28/13         $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329619199     J UNIT ORDERLY 8-30-13      $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329633717     J UNIT ORD 09/01/2013       $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329633857     J UNIT ORD 09/02/13         $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                          329641872     J UNIT 08/31/13             $1.00   JOB PAY - NONREIMBURSABLE   09/04/2013
                                          329651604     J UNIT ORD 09/03/13         $1.00   JOB PAY - NONREIMBURSABLE   09/05/2013
                                          329666771     J UNIT ORD 09/04/13         $1.00   JOB PAY - NONREIMBURSABLE   09/05/2013
                                          329687401     J UNIT ORD 09/05/13         $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013
                                          329697607     J UNIT ORD 09/06/13         $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013
                                          329700192     09/07/13 J UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013
                                          329711886     09/08/13 J UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/10/2013
                                          329722014     J UNIT ORD 09/09/13         $1.00   JOB PAY - NONREIMBURSABLE   09/10/2013
                                          329751169     J UNIT ORD 09/10/13         $1.00   JOB PAY - NONREIMBURSABLE   09/12/2013
                                          329753902     J UNIT ORD 09/11/13         $1.00   JOB PAY - NONREIMBURSABLE   09/13/2013
                                          329785207     9/14/13 J UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329771075     J UNIT ORD 09/12/13         $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329783134     J UNIT ORD 09/13/13         $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329789278     09/15/13 J UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                          329803362     J UNIT ORD 09/16/2013       $1.00   JOB PAY - NONREIMBURSABLE   09/17/2013
                                          329829146     09-18-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/20/2013
                                          329854605     K UNIT ORD 09/20/13         $1.00   JOB PAY - NONREIMBURSABLE   09/23/2013
                                          329875378     09-23-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/24/2013
                                          329874944     09/22/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/24/2013
                                          329874804     09/21/2013 K UNIT           $1.00   JOB PAY - NONREIMBURSABLE   09/24/2013
                                          329892099     K-UNIT ORD 09/19/13         $1.00   JOB PAY - NONREIMBURSABLE   09/25/2013
                                          329888545     09/24/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/25/2013


     Excerpts of CCOG00009314.xls                              8                                               CONFIDENTIAL


                                                      Exhibit 13 - Page 151
                      Case 3:17-cv-01112-JLS-NLS Document 115-5 Filed 07/08/19 PageID.4989 Page 10 of 11
AGENCY #   NAME                            RECEIPT #     DEPOSIT FROM             AMOUNT     DESCRIPTION                 DATE
                                           329921387     K-UNIT ORD 09/27/2013       $1.00   JOB PAY - NONREIMBURSABLE   09/30/2013
                                           329922190     09/28/2013 K UNIT           $1.00   JOB PAY - NONREIMBURSABLE   09/30/2013
                                           329925729     09/29/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   10/01/2013
                                           329936292     09/30/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   10/01/2013
                                           329952572     10-01-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   10/03/2013
                                           329967589     10-02-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   10/03/2013
                                           330000014     k-unit ord 10/03/2013       $1.00   JOB PAY - NONREIMBURSABLE   10/07/2013
                                           330000160     K-unit ord 10/04/2013       $1.00   JOB PAY - NONREIMBURSABLE   10/07/2013
                                           330006503     10-06-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   10/07/2013
                                           330036505     10-7-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   10/09/2013
                                           330038042     10-5-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   10/09/2013
                                           329413759     08-11-2013 K UNIT           $1.00   JOB PAY - NONREIMBURSABLE   08/12/2013
                                           329445492     08-13-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/14/2013
                                           329429991     08/12/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/13/2013
                                           329485359     k-unit ord 08-15-2013       $1.00   JOB PAY - NONREIMBURSABLE   08/19/2013
                                           329488046     K-UNIT ORD 08-16-2013       $1.00   JOB PAY - NONREIMBURSABLE   08/19/2013
                                           329507290     08/17/2013 K UNIT           $1.00   JOB PAY - NONREIMBURSABLE   08/20/2013
                                           329507746     08/18/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/20/2013
                                           329521926     08/19/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/21/2013
                                           329461476     08/14/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/15/2013
                                           329522273     08/20/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/21/2013
                                           329531500     08/21/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/22/2013
                                           329553489     K UNIT ORD 08/22/13         $1.00   JOB PAY - NONREIMBURSABLE   08/23/2013
                                           329605287     K UNIT ORDERLY 8-28-13      $1.00   JOB PAY - NONREIMBURSABLE   08/29/2013
                                           329604636     08-27-13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   08/29/2013
                                           329619513     K-UNIT ORD 08/29/2013       $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                           329619567     K-UNIT ORD 08/30/2013       $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                           329641037     09/02/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                           329634373     8/31/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                           329634691     9/01/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/03/2013
                                           329650850     09/03/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/05/2013
                                           329667445     09/04/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/05/2013
                                           329694992     K-UNIT ORD 9-05-13          $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013
                                           329698509     K-UNIT ORD 09-06-2013       $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013
                                           329699573     09/07/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/09/2013
                                           329711599     09/08/13 KUNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/10/2013
                                           329720585     09/09/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/10/2013
                                           329751213     09/10/13 K UNIT             $1.00   JOB PAY - NONREIMBURSABLE   09/12/2013
                                           329753820     9/11/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/13/2013
                                           329783752     k-unit ord 09-13-2013       $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013


     Excerpts of CCOG00009314.xls                               9                                               CONFIDENTIAL


                                                       Exhibit 13 - Page 152
                      Case 3:17-cv-01112-JLS-NLS Document 115-5 Filed 07/08/19 PageID.4990 Page 11 of 11
AGENCY #   NAME                            RECEIPT #     DEPOSIT FROM              AMOUNT     DESCRIPTION                 DATE
                                           329784862     9/14/13 K UNIT               $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                           329781704     K-UNIT ORD 09/12/2013        $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                           329789223     09/15/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/16/2013
                                           329803175     09-16-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/17/2013
                                           329816003     09-17-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/19/2013
                                           329829494     09-18-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/20/2013
                                           329854657     K UNIT ORD 09/20/13          $1.00   JOB PAY - NONREIMBURSABLE   09/23/2013
                                           329875520     09-23-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/24/2013
                                           329875213     09/22/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/24/2013
                                           329874855     09/21/2013 K UNIT            $1.00   JOB PAY - NONREIMBURSABLE   09/24/2013
                                           329892289     K-UNIT ORD 09/19/13          $1.00   JOB PAY - NONREIMBURSABLE   09/25/2013
                                           329888663     09/24/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/25/2013
                                           329900434     09/25/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   09/26/2013
                                           329921414     K-UNIT ORD 09/27/2013        $1.00   JOB PAY - NONREIMBURSABLE   09/30/2013
                                           329922238     09/28/2013 K UNIT            $1.00   JOB PAY - NONREIMBURSABLE   09/30/2013
                                           329925852     09/29/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   10/01/2013
                                           329936741     09/30/13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   10/01/2013
                                           329952798     10-01-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   10/03/2013
                                           329967827     10-02-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   10/03/2013
                                           330000044     k-unit ord 10/03/2013        $1.00   JOB PAY - NONREIMBURSABLE   10/07/2013
                                           330000186     K-unit ord 10/04/2013        $1.00   JOB PAY - NONREIMBURSABLE   10/07/2013
                                           330006617     10-06-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   10/07/2013
                                           330036810     10-7-13 K UNIT               $1.00   JOB PAY - NONREIMBURSABLE   10/09/2013
                                           330038164     10-5-13 K UNIT               $1.00   JOB PAY - NONREIMBURSABLE   10/09/2013
                                           330052686     10-08-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   10/10/2013
                                           330053669     10-09-13 K UNIT              $1.00   JOB PAY - NONREIMBURSABLE   10/10/2013
                                           330367813     K UNIT ORDERLY 11-7-13       $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                           330385661     K UNIT ORDERLY 11-8-13       $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                           330385785     K UNIT ORDERLY 11-9-13       $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                           330385888     K UNIT ORDERLY 11-10-13      $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                           330396995     K UNIT ORDERLY 11-11-13      $1.00   JOB PAY - NONREIMBURSABLE   11/12/2013
                                           330432233     K UNIT ORDERLY 11-13-13      $1.00   JOB PAY - NONREIMBURSABLE   11/15/2013
                                           330467644     R&D 11/16/13                 $1.00   JOB PAY - NONREIMBURSABLE   11/18/2013
                                           330468374     K UNIT 11/15/13              $1.00   JOB PAY - NONREIMBURSABLE   11/18/2013
                                           330468467     K UNIT 11/14/13              $1.00   JOB PAY - NONREIMBURSABLE   11/18/2013
                                           330468695     K UNIT 11/16/13              $1.00   JOB PAY - NONREIMBURSABLE   11/18/2013
                                           329478834     H UNIT ORD 08/15/2013        $1.00   JOB PAY - NONREIMBURSABLE   08/16/2013
                                           329487071     H UNIT ORD 08/16/2013        $1.00   JOB PAY - NONREIMBURSABLE   08/19/2013
                                           329508196     H UNIT ORD 08/17/2013        $1.00   JOB PAY - NONREIMBURSABLE   08/20/2013
                                           329508351     H UNIT ORD 08/18/13          $1.00   JOB PAY - NONREIMBURSABLE   08/20/2013


     Excerpts of CCOG00009314.xls                               10                                               CONFIDENTIAL


                                                       Exhibit 13 - Page 153
